10/06/2022



                                                                                           Case Number: DA 22-0525




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0525

IN THE MATTER OF THE ESTATE

OF CARL SCOTT, Deceased,

            Appellant.

      v.                                             ORDER OF MEDIATOR APPOINTMENT

DAVID SCOTT and DAVID SCOTT as
Personal Representative of KENNETH
SCOTT, Deceased,

            Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Chris J. Ragar, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this October 6, 2022.



                                                      6H
                                                   oe..___
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Grant Robert Kelly, James B. Lippert, C. Mark Hash, Chris J. Ragar